Title: [March 1776]
From: Adams, John
To: 



      1776 March 1.
      
      
       How is the Interest of France and Spain affected, by the dispute between B. and the Colonies? Is it the Interest of France to stand neuter, to join with B. or to join with the C. Is it not her Interest, to dismember the B. Empire? Will her Dominions be safe, if B. and America remain connected? Can she preserve her Possessions in the W.I. She has in the W.I. Martinico, Guadaloupe, and one half of Hispaniola. In Case a Reconciliation should take Place, between B. and A. and a War should break out between B. and France, would not all her Islands be taken from her in 6 Months?
       The Colonies are now much more warlike and powerfull than they were, during the last War. A martial Spirit has seized all the Colonies. They are much improved in Skill and Discipline. They have now a large standing Army. They have many good officers. They abound in Provisions. They are in the Neighbourhood of the W.I. A British Fleet and Army united with an American Fleet and Army and supplied with Provisions and other Necessaries from America, might conquer all the french Islands in the W.I. in six Months, and a little less more Time than that would be required, to destroy all their Marine and Commerce.
      
      
       
        
   
   This entry and that dated 4 March which follows are presumably private reflections by the diarist. At any rate they have no discernible connection with proceedings in Congress of 1 or 4 March. No committee of the whole sat on either of those days.


       
      
       

      Monday March 4. 1776.
      
      
       Resentment is a Passion, implanted by Nature for the Preservation of the Individual. Injury is the Object which excites it. Injustice, Wrong, Injury excites the Feeling of Resentment, as naturally and necessarily as Frost and Ice excite the feeling of cold, as fire excites heat, and as both excite Pain. A Man may have the Faculty of concealing his Resentment, or suppressing it, but he must and ought to feel it. Nay he ought to indulge it, to cultivate it. It is a Duty. His Person, his Property, his Liberty, his Reputation are not safe without it. He ought, for his own Security and Honour, and for the public good to punish those who injure him, unless they repent, and then he should forgive, having Satisfaction and Compensation. Revenge is unlawfull.
       It is the same with Communities. They ought to resent and to punish.
      
     